Case 2:17-cv-03186-SRC-CLW Document 91 Filed 09/10/19 Page 1 of 4 PageID: 540



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


TAKEDA PHARMACEUTICAL
COMPANY LTD., TAKEDA
PHARMACEUTICALS U.S.A., INC.,
TAKEDA PHARMACEUTICALS                 Civil Action No. 17-3186 (SRC)(CLW)
AMERICA, INC., and TAKEDA
IRELAND LIMITED,                       (CONSOLIDATED)

Plaintiffs,                            (Filed Electronically)

        v.

TORRENT PHARMACEUTICALS LTD.
and TORRENT PHARMA INC.,

Defendants.


TAKEDA PHARMACEUTICAL
COMPANY LTD., TAKEDA
PHARMACEUTICALS U.S.A., INC.,
TAKEDA PHARMACEUTICALS                 Civil Action No. 17-7301 (SRC)(CLW)
AMERICA, INC., and TAKEDA
IRELAND LIMITED,                       (Filed Electronically)

Plaintiffs,

        v.

INDOCO REMEDIES LTD.,

Defendant.



              TAKEDA’S NOTICE OF MOTION FOR SUMMARY JUDGMENT OF
                          INFRINGEMENT AND VALIDITY
Case 2:17-cv-03186-SRC-CLW Document 91 Filed 09/10/19 Page 2 of 4 PageID: 541



       PLEASE TAKE NOTICE that on October 7, 2019, attorneys for Takeda

Pharmaceutical Company Ltd., Takeda Pharmaceuticals U.S.A., Inc., Takeda Pharmaceuticals

America, Inc., and Takeda Ireland Limited (collectively, “Takeda”) shall move before the

Honorable Stanley R. Chesler at Martin Luther King Building & U.S. Courthouse, 50 Walnut

Street Room 4015, Newark, NJ 07101, for entry of an Order for summary judgment declaring

that: (1) Claims 4 and 12 of Takeda’s U.S. Patent No. 7,807,689 (“the ’689 patent”) patent are

not invalid; (2) making, using, offering to sell, or selling Torrent’s Alogliptin Generic Product,

described in ANDA No. 21-0159, will infringe Claims 4 and 12 of the ’689 patent; (3) making,

using, offering to sell, or selling Torrent’s Alogliptin-Metformin Generic Product, described in

ANDA No. 21-0160, will infringe Claims 4 and 12 of the ’689 patent; (4) making, using,

offering to sell, or selling Torrent’s Alogliptin-Pioglitazone Generic Product, described in

ANDA No. 21-0161, will infringe Claims 4 and 12 of the ’689 patent; (5) making, using,

offering to sell, or selling Indoco’s Alogliptin Generic Product, described in ANDA No. 210002,

will infringe Claims 4 and 12 of the ’689 patent; (6) making, using, offering to sell, or selling

Indoco’s Alogliptin-Metformin Generic Product, described in ANDA No. 209998, will infringe

Claims 4 and 12 of the ’689 patent; (7) Torrent’s ANDA Nos. 21-0159, 21-0160, and 21-0161

shall not be finally approved by FDA prior to the expiration of the ’689 patent on June 27, 2028

(See 35 U.S.C. § 271(e)(4)); and (8) Indoco’s ANDA Nos. 210002 and 209998 shall not be

finally approved by FDA prior to the expiration of the ’689 patent on June 27, 2028 (Id.).

       PLEASE TAKE FURTHER NOTICE that in support of this motion, Takeda shall rely

upon its Memorandum of Law in Support of Its Motion for Summary Judgment of Infringement

and Validity, Takeda’s Statement of Undisputed Material Facts in Support of Its Motion for

Summary Judgment of Infringement and Validity, The Declaration of Dr. David E. Nichols,
Case 2:17-cv-03186-SRC-CLW Document 91 Filed 09/10/19 Page 3 of 4 PageID: 542



Ph.D. in Support of Summary Judgment on Validity of Claims 4 & 12 of U.S. Patent No.

7,807,689, and the Certification of Christopher J. Harnett and Exhibits attached thereto.

       PLEASE TAKE FURTHER NOTICE that Takeda hereby requests oral argument on

this motion.

       PLEASE TAKE FURTHER NOTICE a proposed form of order is submitted herewith.




                                               -2-
Case 2:17-cv-03186-SRC-CLW Document 91 Filed 09/10/19 Page 4 of 4 PageID: 543




Dated: September 10, 2019                   By: s/ William C. Baton
                                                Charles M. Lizza
                                                William C. Baton
    Christopher J. Harnett (pro hac vice)
                                                David L. Moses
    JONES DAY
                                                SAUL EWING ARNSTEIN & LEHR LLP
    250 Vesey Street
                                                One Riverfront Plaza
    New York, NY 10281
                                                Newark, New Jersey 07102-5426
    (212) 326-3777
                                                (973) 286-6700
                                                clizza@saul.com
    Jason G. Winchester (pro hac vice)
                                                wbaton@saul.com
    JONES DAY
                                                dmoses@saul.com
    77 W. Wacker Dr.
    Chicago, IL 60601
                                                Attorneys for Plaintiffs
    (312) 269-4373
    jgwinchester@jonesday.com                  Takeda Pharmaceutical Company Ltd.,
                                                Takeda Pharmaceuticals U.S.A., Inc.,
                                                Takeda Pharmaceuticals America, Inc.,
                                                and Takeda Ireland Limited




                                             -3-
